 

Exhibit 10.30

 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is entered
into as of the 22nd day of October, 2014, between GABLES OF HUDSON, LLC, a
Delaware limited liability company, or its successors or assigns (the “Buyer”),
and GABLES-HUDSON, LLC, and GREAT-HUDSON, LLC, each an Ohio limited liability
company (together, the “Seller”).

RECITALS:

 

A.           Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated September 11, 2014 (the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, certain real property located in
Hudson, Ohio, as more particularly described in the Agreement.

 

B.           Seller and Buyer desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.   Recitals, Definitions. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized but undefined terms used in this
Amendment shall have the meaning set forth in the Agreement.

 

2.   Due Diligence. The definition of the Due Diligence Period set forth in
Section 1 of the Agreement is hereby amended to mean the period commencing on
the Effective Date and continuing through 6:00 PM Eastern Time on November 14,
2014.

 

3.   Closing Date. Subject to Buyer having acquired the Licenses (as set forth
in Section 7.10 of the Agreement), Buyer and Seller hereby agree to use
commercially reasonable efforts to ensure that the Closing Date occurs on or
before December 15, 2014.

 

4.   Effect of Amendment. To the extent any provisions contained herein conflict
with the Agreement or any other agreements between Seller and Buyer, oral or
otherwise, the provisions contained herein shall supersede such conflicting
provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

5.   Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument. Delivery of signatures by e-mail or
facsimile shall be valid and binding.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  BUYER:       GABLES OF HUDSON, LLC       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Its:

Authorized Signatory 

      SELLER:       GABLES-HUDSON, LLC       By: /s/ Philip H. Maynard   Name:
Philip H. Maynard   Its: Authorized Signatory      

GREAT-HUDSON, LLC 

        By: /s/ Philip H. Maynard   Name: Philip H. Maynard   Its: Authorized
Signatory

 

2

 